Name: Council Regulation (EEC) No 1658/82 of 10 June 1982 supplementing by provisions on combined transport Regulation (EEC) No 1107/70 on the granting of aids for transport by rail, road and inland waterway
 Type: Regulation
 Subject Matter: land transport;  maritime and inland waterway transport;  organisation of transport;  economic policy
 Date Published: nan

 Avis juridique important|31982R1658Council Regulation (EEC) No 1658/82 of 10 June 1982 supplementing by provisions on combined transport Regulation (EEC) No 1107/70 on the granting of aids for transport by rail, road and inland waterway Official Journal L 184 , 29/06/1982 P. 0001 - 0002 Finnish special edition: Chapter 7 Volume 2 P. 0194 Spanish special edition: Chapter 08 Volume 2 P. 0103 Swedish special edition: Chapter 7 Volume 2 P. 0194 Portuguese special edition Chapter 08 Volume 2 P. 0103 *****COUNCIL REGULATION (EEC) No 1658/82 of 10 June 1982 supplementing by provisions on combined transport Regulation (EEC) No 1107/70 on the granting of aids for transport by rail, road and inland waterway THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1107/70 of 4 June 1970 on the granting of aids for transport by rail, road and inland waterway (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the various systems and technologies for combined transport bring benefits for the Community in general, inter alia by reducing congestion on certain roads, conserving energy and allowing better use to be made of railway capacity; Whereas the investment required for the development of combined transport should accordingly be encouraged; whereas it is therefore essential that aid granted by a Member State or through State resources can be made available to the undertakings concerned; Whereas Regulation (EEC) No 1107/70 provides that Member States may grant aid to assist the development of transport systems and technologies that are more economic for the Community but restricts such aid to the experimental phase; whereas, for the development of combined transport, allowance should also be made for an initial operating phase which is sufficiently long to enable such transport to qualify for better conditions in the haulage market; Whereas it is therefore necessary to adjust the Community provisions relating to aids, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 3 (1) of Regulation (EEC) No 1107/70: '(e) where the aids are granted as a temporary measure and designed to facilitate the development of combined transport, such aids having to relate to investment in the following fields: - infrastructure, - the fixed and moveable facilities necessary for trans-shipment. Before 31 December 1986 the Commission shall make a progress report to the Council on the application of this provision. In the light of that report and in view of the temporary nature of the system provided for in this Regulation, the Council shall decide, on a proposal from the Commission, on the system to be applied subsequently and, if necessary, on the procedures to be adopted for terminating that system.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 June 1982. For the Council The President H. de CROO (1) OJ No L 130, 15. 6. 1970, p. 1. (2) OJ No C 351, 31. 12. 1980, p. 40. (3) OJ No C 260, 12. 10. 1981, p. 123. (4) OJ No C 310, 30. 11. 1981, p. 18.